Citation Nr: 0100999	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-10 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
bilateral pes planus, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable initial evaluation for a 
residual scar of the left quadriceps.

4.  Entitlement to a compensable initial evaluation for a 
status post fracture of the right ankle.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1997.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, (RO), which granted service connection 
for bilateral pes planus with right hallux valgus deformity, 
status post left first metatarsal proximal ostomy and fusion 
of proximal interphalangeal joint of the left third and fifth 
toes.  This disability was evaluated as 30 percent disabling.  
Service connection was also granted for hypertension, 
evaluated as 10 percent disabling; a residual scar, status 
post left quadriceps repair, evaluated as noncompensable; and 
a status post fracture of the right ankle, evaluated as 
noncompensable.  The effective date of each award was in 
August 1997.  

During the pendency of the appeal, an April 1999 rating 
decision granted the veteran separate disability evaluations 
for hallux valgus of the right foot, and for hallux valgus of 
the left foot with post-operative first metatarsal proximal 
osteotomy and fusion of the proximal interphalangeal joints 
of the left third and fifth toes. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral pes planus is manifested by 
objective evidence of marked deformity and complaints of 
pain.

3.  Between August 1, 1997 and January 12, 1998, the 
effective date of the change in the rating schedule, the 
veteran's hypertension was manifested by diastolic pressure 
of less than 100.

4.  The rating criteria used to evaluate cardiovascular 
disorders were amended effective January 12, 1998; neither 
version is more favorable and he will therefore be evaluated 
under both rating criteria following this date.

5.  The veteran's hypertension from January 12, 1998 has been 
manifested by diastolic pressure of less than 110 and 
systolic pressure of less than 200.

6.  The veteran's residual scar of the left quadriceps is 
well healed and without evidence of poor nourishment, 
repeated ulceration, tenderness, or pain; or that it results 
in limitation of motion.  

7.  The veteran's status post fracture of the right ankle is 
manifested by full range of motion and function.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
the veteran's bilateral pes planus have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2000).

2.  From August 1, 1997 to January 12, 1998, the schedular 
criteria for an increased evaluation for the veteran's 
hypertension have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.10, 4.104, Diagnostic Code 7101 
(1997).

3.  Neither version of the rating criteria is more favorable 
to the appellant.  VAOPGCPREC 3-2000 (April 10, 2000).

4.  Following January 12, 1998, the criteria for an 
evaluation in excess of 10 percent for hypertension have not 
been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 
4.104, Diagnostic Code 7101 (1997 & 2000).

5.  The schedular criteria for an increased evaluation for 
the veteran's residual scar of the left quadriceps have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.10, 4.118, Diagnostic Code 7805 (2000).

6.  The schedular criteria for an increased evaluation for 
the veteran's status post fracture of the right ankle have 
not been satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his bilateral pes planus, hypertension, residual 
scar of the left quadriceps, and status post fracture of the 
right ankle do not adequately reflect the severity of those 
disabilities.  Therefore, a favorable determination has been 
requested.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski 1 Vet. App. 589 (1999), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
there is no indication that there any relevant treatment 
records available that have not been obtained.  The veteran 
has been afforded a disability evaluation examination.  He 
has declined a personal hearing.  The Board does not know of 
any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. at 589.  The veteran's service medical 
records show treatment for pes planus at various times.  On 
examination in June 1995 the veteran had no complaints 
regarding the right ankle, and no pertinent defects or 
diagnoses were noted.  The corresponding report noted a 21 cm 
surgical scar from a left quadriceps avulsion repair, well 
healed with no sequelae.  On examination in May 1997, 
hypertension was revealed, controlled with medication.  The 
veteran's blood pressure was noted to be 137/77.

Turning to post-service records, the report of a December 
1997 VA examination provides that the veteran complained of 
dull pain which was constant in both feet and that increased 
when he walked a quarter of a mile, especially in the area of 
a callus on the third metatarsal of the left foot.  The 
veteran noted that he had been treated for hypertension with 
medication since its diagnosis in the 1980s.  He said that he 
had not experienced complications of hypertension to his 
knowledge, and he denied heart disease, renal disease, 
history of a stroke, or hospitalization for malignant 
hypertension.  The veteran also reported popping of the right 
ankle and stiffness in the morning, with aches after about 
one-quarter mile of walking.  He denied swelling or weakness.  

On physical examination, the veteran's blood pressure was 
161/97 seated, 159/81 standing, and 149/84 supine.  The feet 
revealed severe pes planus with multiple scars on the dorsum 
of the left foot overlying the second through fifth 
metatarsals that were well healed.  The right ankle was 
normal in size and appearance, with full range of motion.  
There was no evidence of joint effusion or ligamentous 
instability.  A radiographic examination resulted in an 
impression of bilateral ankle soft tissue swelling.  The 
pertinent diagnosis was right ankle injury, with degenerative 
joint disease intermittently symptomatic, the pain causes no 
functional impairment; pes planus; and hypertension. 

According to the report of a December 1998 VA examination, 
the veteran complained that the bottoms of his feet always 
ached, with increased pain in his feet when he walked on 
concrete or hard surfaces.  He said that he needed to stop 
due to pain every 100 yards.  He provided an example of 
walking a total of 300 yards at work, which required two 
stops on the way and resulted in limping on the way back.  
The veteran also said that the surgical scar on his left 
quadriceps was stiff at times.  He said that his right ankle 
ached and popped and was stiff primarily in the morning for a 
short time until he could walk around and loosen it up.  The 
veteran stated that he had experienced no complications of 
hypertension to his knowledge and denied a history of stroke 
or cardiac or renal disease.  It was noted that the veteran 
was on medication for hypertension.  

On physical examination, the veteran's gait was noted to be 
normal.  Blood pressure was 146/95 seated, 145/93 and 144/88.  
The right ankle had a normal appearance with full range of 
motion.  The feet had severe pes planus, worse on the left 
than the right with the left medial plantar surface of the 
foot entirely on the ground when the veteran stood with both 
feet apart with equal weight on each.  There were scars on 
the left foot from surgery.  The range of motion of the feet 
was noted to be adequate.  The pertinent diagnosis was 
hypertension; fracture of the right ankle with degenerative 
joint disease, the pain caused no further functional 
impairment, there was no evidence of clinically significant 
shortening of right lower extremity on examination; pes 
planus bilaterally; and left quadriceps tendon injury, 
intermittently symptomatic, pain caused no further functional 
impairment.  

Legal analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As a last general matter, the Board notes that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (1999).  See Deluca v. Brown, 8 Vet. App. 202 (1995).

I.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

Pronounced bilateral flat foot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent evaluation.  The rating schedule does 
not provide a higher evaluation.  Diagnostic Code 5276.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation of 50 percent for bilateral pes planus.  The Board 
recognizes that on VA examination in 1997 and 1998, the 
veteran's pes planus was noted to be severe, and that in 1998 
his left medial plantar surface was entirely on the ground 
when he stood.  On the other hand, there is no evidence that 
orthopedic shoes or appliances have failed to improve the 
veteran's disability.  Similarly, extreme tenderness of the 
plantar surfaces and spasm of the tendo achillis on 
manipulation have not been shown on VA examination.  

The Board recognizes the veteran's credible complaints of 
pain on the bottom of the feet on walking.  However, the 
clinical evidence of record simply does not support a finding 
that this pain on use results in functional impairment 
comparable to pronounced pes planus warranting a 50 percent 
evaluation under Diagnostic Code 5276.  Moreover, there is no 
evidence that the veteran's complaints of foot pain are the 
result of his bilateral pes planus, as opposed to his other 
service-connected foot disabilities.  As a result, the Board 
concludes that the veteran's bilateral pes planus is 
correctly evaluated as 30 percent disabling, and a higher 
evaluation under sections 4.40, 4.45 or 4.59 for complaints 
of pain is not warranted.  See DeLuca, 8 Vet. App. at 202.  
In light of the above, an evaluation in excess of 30 percent 
for bilateral pes planus is denied.  

II.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

Effective January 12, 1998, the VA revised the criteria for 
evaluating hypertension.  62 Fed. Reg. 65207-224 (1997).  The 
veteran has been provided both sets of criteria by the RO.  
The Board notes that VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.  

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warrants a 
20 percent evaluation.  Diastolic pressure predominantly 100 
or more warrants a 10 percent evaluation.  A note provided 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Under the provisions of the rating schedule effective January 
12, 1998, a 20 percent evaluation is assignable for 
hypertension when the diastolic pressure is predominantly 110 
or more, or when systolic pressure is predominantly 200 or 
more.  A 10 percent evaluation is assignable when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; and is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. 38 C.F.R. § 4.104, Diagnostic Code 
7101.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for hypertension, at 
any time during the appeal period under the old or the new 
criteria.  The veteran's blood pressure, as recorded during 
VA examinations in 1997 and 1998, was negative for any 
instance of diastolic pressure of 110, or systolic pressure 
of 200.  Similarly, there are no records of outpatient 
treatment showing such blood pressure levels.  In light of 
the above, an evaluation in excess of 10 percent for 
hypertension is denied.  

III.  Entitlement to a compensable evaluation for a residual 
scar of the left quadriceps.

Superficial scars that are poorly nourished and with repeated 
ulceration, or are tender and painful on objective 
demonstration, are evaluated as 10 percent disabling.  Scars 
may also be evaluated based on the limitation of function of 
the part affected.  38 C.F.R. § 4.119, Diagnostic Codes 7803-
7805 (1999).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the residual scar of the left 
quadriceps.  In 1995, the residual scar was noted to be well 
healed and without sequelae.  The Board recognizes the 
veteran's statement during the 1998 VA examination that his 
scar is sometimes stiff.  However, each of the VA examination 
reports is negative for any indication that the residual scar 
is poorly nourished, repeatedly ulcerated, tender and painful 
on objective demonstration, or results in limitation of 
function of the left leg.  Likewise, the veteran has failed 
to submit any outpatient treatment records showing symptoms 
warranting a compensable evaluation.  The 1998 VA examination 
report provides a diagnosis that the veteran's left 
quadriceps tendon injury is intermittently symptomatic, but 
the Board points out that this is a separate service-
connected disability.  

In light of the above, a compensable evaluation for a 
residual scar of the left quadriceps is denied.  

IV.  Entitlement to a compensable evaluation for veteran's 
status post fracture of the right ankle.

A 10 percent evaluation is warranted for moderate limited 
motion of the ankle, ankylosis of the subastragalar or tarsal 
joint in good weight-bearing position, or malunion of the os 
calcis or astragalus resulting in moderate deformity.  
Diagnostic Codes 5271 - 5273.  A 20 percent evaluation is 
warranted by ankylosis of the ankle in plantar flexion, less 
than 30 degrees, or for an astragalectomy.  Diagnostic Codes 
5270 and 5274.  

Degenerative joint disease is evaluated as arthritis.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  When the limitation of motion for the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of 2 or 
more major joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to compensable evaluation for the veteran's status post 
fracture of the right ankle.  First, the evidence is negative 
for ankylosis of the subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus.  Diagnostic Codes 
5272 - 5273.  Regarding limitation of motion and Diagnostic 
Codes 5003 and 5271, the 1997 VA diagnosis included the 
comment that the veteran's pain resulted in no functional 
impairment.  Similarly, on VA examination in 1998 the 
veteran's right ankle was noted to have full range of motion 
with no functional impairment due to pain.  At this time, the 
veteran's gait was also noted to be normal.

For the same reason, the Board concludes that the veteran's 
status post fracture of the right ankle is correctly 
evaluated as noncompensable, and a compensable evaluation 
under sections 4.40, 4.45 or 4.59 for complaints of pain is 
not warranted.  See DeLuca, 8 Vet. App. at 202.

In light of the above, a compensable evaluation for the 
veteran's status post fracture of the right ankle is denied.


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus is denied.

Entitlement to an increased evaluation for hypertension is 
denied.

Entitlement to a compensable evaluation for a residual scar 
of the left quadriceps is denied.

Entitlement to a compensable evaluation for a status post 
fracture of the right ankle is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

